


109 HRES 927 IH: Commending William W. Wilkins, Chief Judge

U.S. House of Representatives
2006-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 927
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2006
			Mr. Inglis of South
			 Carolina (for himself, Mr. Brown of
			 South Carolina, Mr. Wilson of South
			 Carolina, and Mr. Barrett of South
			 Carolina) submitted the following resolution; which was referred to
			 the Committee on the
			 Judiciary
		
		RESOLUTION
		Commending William W. Wilkins, Chief Judge
		  of the United States Court of Appeals for the Fourth Circuit, for his
		  commitment and dedication to public service, the judicial system, and the rule
		  of law, as he enters his 25th year of service as a member of the Federal
		  judiciary.
	
	
		Whereas Chief Judge William W. Wilkins entered public
			 service in 1967 as an officer in the Army, eventually earning the rank of
			 Colonel in the Army Reserve;
		Whereas he served as a law clerk to a Federal judge and as
			 a legislative assistant to a Member of the United States Senate;
		Whereas he served as an elected Solicitor in South
			 Carolina and earned a reputation as a fearless prosecuting attorney;
		Whereas in 1981, newly-elected President Ronald Reagan
			 appointed Chief Judge Wilkins as his first appointment in the nation to the
			 position of United States District Judge for the District of South
			 Carolina;
		Whereas in 1985, President Reagan appointed him to be the
			 first Chair of the United States Sentencing Commission and, under his
			 determined leadership, major positive changes in our Federal criminal justice
			 system were achieved;
		Whereas in 1986, President Reagan appointed him to the
			 position of Circuit Judge for the Fourth Circuit Court of Appeals;
		Whereas in 2003, he was elevated to the position of Chief
			 Judge of his court;
		Whereas he has served as the Chair of the Criminal Law
			 Committee of the Judicial Conference of the United States and presently serves
			 as a member of this Conference;
		Whereas he is a nationally recognized jurist and known for
			 his scholarship, sharp wit, and unyielding allegiance to supporting and
			 adhering to the rule of law;
		Whereas he is the author of many law review articles and
			 is a frequent lecturer at law schools; and
		Whereas he has been honored by countless organizations
			 over the years for his public service: Now, therefore, be it
		
	
		That the House of Representative commends
			 Chief Judge Wilkins for his service to the Federal judiciary for the last 25
			 years and for his lifetime of dedicated public service.
		
